t c memo united_states tax_court richard a perkins petitioner v commissioner of internal revenue respondent docket no 14587-06l filed date richard a perkins pro_se christopher j sheldon for respondent memorandum opinion jacobs judge on date this court rendered a memorandum opinion perkins v commissioner tcmemo_2008_103 perkins i in which we decided that respondent’s proposed enforcement action to collect by levy assessments for additions to tax and interest for and against petitioner could not proceed we remanded the matter to respondent’s appeals_office for reconsideration as to if and when petitioner was financially disabled for purposes of sec_6511 background petitioner resided in arizona when he filed his petition petitioner and his wife belatedly filed joint returns for and on which they reported tax of dollar_figure and dollar_figure respectively respondent assessed additions to tax and interest with respect to the tax shown on each return petitioner filed a joint_return for on date that return showed and respondent does not dispute that petitioner overpaid his tax_liability by dollar_figure all of petitioner’s tax_payments were made through withholding credits petitioner argued that he should be permitted to apply the overpayment to amounts owed for and the central dispute in perkins i as well as herein was whether petitioner timely filed a claim for a refund of his federal_income_tax overpayment because petitioner filed that claim on date it would generally be barred by the sec_6511 period of limitations petitioner claimed the statute was tolled and the sec_6511 period of limitations did not bar his claim for 1all section references are to the internal_revenue_code as amended refund of his overpayment because he was financially disabled within the meaning of sec_6511 in perkins i we found that respondent’s appeals settlement officer misapprehended the applicable law in considering whether petitioner was financially disabled and thus we remanded the case to respondent’s appeals_office for reconsideration the remand necessitated our preventing respondent from proceeding with his proposed enforced collection action until respondent’s appeals settlement officer could reconsider petitioner’s claim that he was financially disabled pursuant to our order to remand on date one of respondent’s appeals settlement officers met with petitioner to discuss the issue of tolling the statute_of_limitations pursuant to sec_6511 she provided petitioner with the applicable guidelines found in revproc_99_21 1999_1_cb_960 to be used in deciding whether a taxpayer is financially disabled petitioner agreed to attempt to obtain the documentation required under the guidelines to substantiate his financial disability claim when respondent did not receive the relevant documentation respondent issued a supplemental notice_of_determination on date in which respondent concluded that petitioner was not financially disabled within the meaning of sec_6511 consequently respondent denied petitioner’s claim to have his overpayment for applied to offset his tax_liability for and discussion in perkins i we described the statutory framework regarding enforced collection activity by the secretary petitioner’s sole argument as to the procedures that have been employed thus far is that respondent’s proposed levy should not proceed because petitioner’s overpayment is available to offset his and tax_liabilities as we noted in perkins i as directed by sec_6511 the commissioner has prescribed guidelines that are to be used in deciding whether a taxpayer is financially disabled according to revproc_99_21 sec_4 1999_1_cb_960 the taxpayer must provide a physician’s written_statement that includes the name and description of the taxpayer’s physical or mental impairment the physician’s medical opinion that the impairment prevented the taxpayer from managing his financial affairs the physician’s medical opinion that the impairment was or can be expected to result in death or lasted or can be expected to last for months or more and the specific time period during which the taxpayer was prevented by such physical or mental impairment from managing the taxpayer’s financial affairsdollar_figure the physician’s statements must be submitted with the credit or refund claim id 15additionally the taxpayer must certify than no person including the taxpayer’s spouse was authorized to act on behalf of the taxpayer in financial matters during the relevant period see sec_6511 the criteria for an individual’s financial disability as set forth in revproc_99_21 supra are drawn directly from the text of sec_6511 and that statute mandates that proof of the existence of an individual’s financial impairment be furnished in the form or manner as the secretary may require following remand of this case to respondent’s appeals_office petitioner attempted to obtain a physician’s written_statement as described in revproc_99_21 supra to this end petitioner wrote to a psychiatrist at saint vincent behavioral health clinic saint vincent’s who had treated petitioner for mental health difficulties asking the psychiatrist to provide the required statement in a subsequent telephone conversation with petitioner the psychiatrist stated according to petitioner that the psychiatrist’s diagnosis and treatment of petitioner was so long ago he would have to rely on what was written in petitioner’s medical record which should be sufficient and would not be able to add anything petitioner’s medical record including detailed notes compiled by a therapist and a psychiatrist at saint vincent’s was submitted at the trial of this case respondent objected to the admission of the notes into evidence as well as petitioner’s testimony concerning his medical history we need not decide whether the evidence is admissible because we find that it is insufficient to establish that petitioner was financially disabled within the meaning of sec_6511 nowhere in petitioner’s medical record is there any statement by a physician to the effect that petitioner was incapable of managing his financial affairs or that he suffered from an impairment that could be expected to result in death or had lasted or could be expected to last for months or more or that any specific period was associated with such impairment on the contrary petitioner testified that from through he earned significant amounts of income working for the same employer and during those years he paid bills entered into lease agreements together with his wife and was predominantly in charge of the household finances petitioner has not shown that he was financially disabled for purposes of sec_6511 consequently the sec_6511 period of limitations with respect to petitioner’s refund claim for tax_year was not suspended and the period of limitations with respect to petitioner’s refund claim expired because petitioner’s overpayment is not available to offset his and tax_liabilities respondent may proceed to collect by levy additions to tax and interest petitioner owes for and to reflect the foregoing decision will be entered for respondent
